Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 30-50 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 30 and 43 each recite “a second outer hydraulic chamber formed in the section.”  A first outer hydraulic chamber has not been claimed such that it is unclear what structure is being claimed by the recitation of “second outer hydraulic chamber”.  
Claims 30 and 43 each recite “a second inner hydraulic chamber formed in the section.”  A first inner hydraulic chamber has not been claimed such that it is unclear what structure is being claimed by the recitation of “second inner hydraulic chamber”.  
Claim 30 recites “a second outer peripheral clamp wall section”.  A first outer peripheral clamp wall section is not claimed such that it is unclear what structure is being claimed by the recitation of “second outer peripheral clamp wall section”.
Claim 30 recites “a second inner peripheral clamp wall section”.  A first inner peripheral clamp wall section is not claimed such that it is unclear what structure is being claimed by the recitation of “second inner peripheral clamp wall section”.
Claims 31-42 and 44-50 are rejected as being dependent on a rejected base claim.

Allowable Subject Matter
Claims 30-50 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.

Response to Arguments
Applicant’s arguments, see pages 16-19, filed 06/30/22, with respect to the rejection of claims 30, 40 and 42 under 103 have been fully considered and are persuasive.  The rejections of claims 30, 40 and 42 have been withdrawn. 
Applicant's arguments filed 06/30/22 with respect to the 112 rejections set forth in the Non-Final Office Action dated 06/30/22 have been fully considered but they are not persuasive. Each of Applicant’s arguments is set forth in italics below followed by Examiner’s response.
Applicant notes here the use of a numerical identifier for claim terms is intended as nomenclature to distinguish claim elements and does not necessarily imply a specific quantity or number of recited claim elements.
Examiner respectfully disagrees. Claims 30 and 43 each recite “a second outer hydraulic chamber formed in the section”, “a second inner hydraulic chamber formed in the section”, “a second outer peripheral clamp wall section”, and “a second inner peripheral clamp wall section”.  The claims do not define a first outer and inner hydraulic chamber or a first outer and inner peripheral clamp wall section such that it is unclear what structure is defined by the recitation of “second”.  Additionally, it is unclear if the recitation of “second” requires that there be a first outer and inner hydraulic chamber and a first outer and inner peripheral clamp wall.
Regarding the rejection base on “Section” and “Hydraulic Chamber”, Examiner agrees with Applicant’s arguments pages 15 and 16.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL MARTENS JANESKI whose telephone number is (571)270-1681. The examiner can normally be reached Mon - Fri, 8am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Boyer Ashley can be reached on (571) 272-4502. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/PAUL M JANESKI/Examiner, Art Unit 3722                                                                                                                                                                                                        
/ERIC A. GATES/Primary Examiner, Art Unit 3722